

Exhibit 10.26
TRADEMARK SECURITY AGREEMENT
 
This TRADEMARK SECURITY AGREEMENT (this “Agreement”) is dated as of June 20,
2008, between SPORT CHALET, INC., a Delaware corporation (“Grantor”), and BANK
OF AMERICA, N.A., a national banking association, as administrative agent for
the Lenders (“Agent”) in connection with the Loan Agreement described below.
 
R E C I T A L S:
 
WHEREAS, Grantor is indebted to Agent and Secured Parties pursuant to that
certain Loan and Security Agreement dated as of even date herewith (as amended,
restated, or otherwise modified from time to time, the “Loan Agreement”); and
 
WHEREAS, the parties wish to provide for the terms and conditions upon which the
Obligations shall be secured by the Trademark Collateral (as defined below); and
 
WHEREAS, this Agreement is made to secure the Secured Obligations (defined
below) and in consideration of advances, credit or other financial
accommodations now or hereafter being afforded to Grantor by Agent and Secured
Parties;
 
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
 
DEFINITIONS; RULES OF CONSTRUCTION
 
1.1. Definitions. Initially capitalized terms used but not defined herein have
the respective meanings set forth in the Loan Agreement. As used herein, the
following terms have the meanings set forth below:
 
Marks: any trademarks, trade names, corporate names, company names, business
names, trade styles, trade dress, service marks, logos, other source or business
identifiers, designs and general intangibles of like nature, now existing or
hereafter adopted or acquired, all registrations and recordings thereof and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country. 
 
Secured Obligations: all “Obligations” (as defined in the Loan Agreement).
 
Trademark License: means any written agreement, in which Grantor now holds or
hereafter acquires any right, title or interest, which agreement grants any
license right in and to any Trademark (whether Grantor is the licensee or the
licensor thereunder) including licenses pursuant to which Grantor has obtained
the exclusive right to use a trademark owned by a third party, a sublicense to
use a trademark, a distribution agreement relating to goods or services covered
by one or more trademarks and the right to prepare for sale, sell or advertise
for sale, all of the inventory now or hereafter owned by Grantor and now or
hereafter covered by such license agreements.
 
Trademarks: means any of the following in which Grantor now holds or hereafter
acquires any right, title or interest: (a) all Marks; (b) any reissues,
extensions or renewals of any Marks, (c) the goodwill of the business symbolized
by or associated with the Marks, (d) all domain names, (e) all means of
manufacturing goods or offering services covered by the Marks, including trade
secrets, formulas, recipes, customer lists, manufacturing processes, molds,
designs, plans and prototypes, (f) any income, royalties, damages, claims and
payments now and hereafter due and/or payable with respect to the Marks,
including payments under all licenses entered into in connection with the Marks
and damages, claims, payments and recoveries for past, present or future
infringement and (g) any rights to sue for past, present and future
infringements of the Marks.
 
 
1

--------------------------------------------------------------------------------

 
 
1.2. Certain Matters of Construction. The terms “herein”, “hereof”, “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. The terms “including” and “include” shall mean
“including, without limitation” and, for purposes of each Loan Document, the
parties agree that the rule of ejusdem generis shall not be applicable to limit
any provision. Section titles appear as a matter of convenience only and shall
not affect the interpretation hereof. All references to (a) laws or statutes
include all related rules, regulations, interpretations, amendments and
successor provisions; (b) any document, instrument or agreement include any
amendments, waivers and other modifications, extensions or renewals (to the
extent permitted hereby); (c) any section mean, unless the context otherwise
requires, a section of this Agreement; (d) any exhibits or schedules mean,
unless the context otherwise requires, exhibits and schedules attached hereto,
which are hereby incorporated by reference; (e) any Person include successors
and assigns; or (f) unless otherwise specified herein, discretion of Agent means
the sole and absolute discretion of Agent. Grantor shall have the burden of
establishing any alleged negligence, misconduct or lack of good faith by Agent
or any other Secured Party hereunder. No provision hereof shall be construed
against any party by reason of such party having, or being deemed to have,
drafted the provision.
 
SECTION 2. TRADEMARK COLLATERAL
 
2.1. Grant of Security Interest in Trademark Collateral. Grantor hereby grants
to Agent, for the benefit of Secured Parties, a continuing first priority
security interest in all of Grantor’s right, title and interest in, to and under
the following, whether presently existing or hereafter created or acquired
(collectively, the “Trademark Collateral”):
 
(a)all of its Trademarks and Trademark Licenses to which it is a party including
those referred to on Schedule I hereto; and
 
(b)all products and proceeds of the foregoing, including any claim by Grantor
against third parties for past, present or future (i) infringement or dilution
of any Trademark or Trademark licensed under any Trademark License or (ii)
injury to the goodwill associated with any Trademark or any Trademark licensed
under any Trademark License.
 
2.2. Intent-to-Use Applications. Notwithstanding anything to the contrary set
forth in Section 2.1 above, or in the Loan Agreement or any other Loan Document,
the Trademark Collateral shall not include any intent-to-use United States
trademark application for which an amendment to allege use or statement of use
has not been filed under 15 U.S.C § 1051(c) or 15 U.S.C § 1051(d), respectively,
or, if filed, has not been deemed in conformance with 15 U.S.C § 1051(a) or
examined and accepted, respectively, by the United States Patent and Trademark
Office.
 
2.3. Loan and Security Agreement. The security interests granted pursuant to
this Agreement are granted in conjunction with the security interests granted to
Agent, for the benefit of Secured Parties, pursuant to the Loan Agreement and
any security agreement delivered in connection therewith. Grantor hereby
acknowledges and affirms that the rights, remedies and obligations of Agent with
respect to the security interest in the Trademark Collateral made and granted
hereby are more fully set forth in the Loan Agreement and any security agreement
delivered in connection therewith, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.
 
 
2

--------------------------------------------------------------------------------

 
 
2.4. Authorization to Supplement. If Grantor has or obtains rights to any
Trademarks or Trademark Licenses not listed on Schedule I, the provisions of
this Agreement shall automatically apply thereto. Grantor shall give prompt
notice in writing to Agent with respect to any such additional Trademarks or
Trademark Licenses. Without limiting Grantor’s obligations under this Section
2.4, Grantor hereby authorizes Agent unilaterally to modify this Agreement by
amending Schedule I to include any such additional Trademarks or Trademark
Licenses. Notwithstanding the foregoing, no failure to so modify this Agreement
or amend Schedule I shall in any way affect, invalidate or detract from Agent’s
continuing security interest in all Trademark Collateral, whether or not listed
on Schedule I.
 
SECTION 3. COVENANTS
 
3.1. Prosecution of Applications; Maintenance and Renewal of Trademarks. Except
as would not have a material adverse effect on the value or enforceability of,
or any rights of Grantor or Agent in, any of the Trademark Collateral, Grantor
shall, until Full Payment of all the Obligations (a) use commercially reasonable
efforts to prosecute any Trademark pending as of the date hereof or thereafter,
and (b) promptly make applications for, register or cause to be registered (to
the extent not already registered) with the United States Patent and Trademark
Office any Trademark or Trademark License set forth in Schedule I or otherwise,
in all such cases the filing and payment of maintenance, registration and/or
renewal fees, the filing of applications for renewal, affidavits of use,
affidavits of noncontestability, the filing and diligent prosecution of
opposition, interference and cancellation proceedings, and promptly responding
to all requests and inquiries from the United States Patent and Trademark
Office. Except as would not have a material adverse effect on the value or
enforceability of, or any rights of Grantor or Agent in, any of the Trademark
Collateral, Grantor also agrees to preserve and maintain all rights in the
Trademark Collateral. Grantor further agrees to retain experienced trademark
attorneys for the filing and prosecution of all such applications and other
proceedings when and if applicable. Except as would not have a material adverse
effect on the value or enforceability of, or any rights of Grantor or Agent in,
any of the Trademark Collateral, Grantor shall not, without Agent’s prior
written consent (to be given or withheld in Agent’s discretion), abandon any
rights in or fail to pay any maintenance or renewal fee for any Trademark listed
in Schedule I or breach, terminate, fail to renew or extend, or fail to perform
any duties or obligations for any Trademark License listed in Schedule I.
Grantor further agrees that it will not take any action, or permit any action to
be taken by any Person to the extent that such Person is subject to its control,
including licensees, or fail to take any action, that could reasonably be
expected to affect the validity, priority, perfection or enforcement of the
rights granted to Agent under this Agreement, and any such action if it shall
take place shall be null and void and of no effect whatsoever.
 
3.2. Protection of Trademarks. Grantor shall (a) protect, defend and maintain
the validity and enforceability of all current and future Trademarks, (b) use
its commercially reasonable efforts to detect material infringements of such
Trademarks and promptly advise Agent in writing of material infringements
detected and (c) not allow any Trademarks to be abandoned, forfeited or
dedicated to the public. At any time during the continuance of an Event of
Default, Grantor shall not commence, or cause to be commenced, any action,
proceeding, lawsuit, mediation or arbitration relating to the Trademark
Collateral without the prior written consent of Agent, such consent not to be
unreasonably withheld or delayed, nor shall Grantor engage in any activity or
conduct that could give rise to declaratory judgment jurisdiction. At Grantor’s
sole expense, Agent shall have the right (but shall not be obligated) during the
continuance of an Event of Default to select counsel and/or participate in any
action, proceeding, lawsuit, mediation or arbitration that could adversely
affect the rights in, validity or enforceability of the Trademark Collateral. In
addition, any proposed settlement or compromise of any action, proceeding,
lawsuit, mediation or arbitration that could be reasonably expected to affect
value, validity or enforceability of, or any rights of Grantor or Agent in, the
Trademark Collateral must be approved, in writing, by Agent, whether or not an
Event of Default has occurred and is continuing.
 
 
3

--------------------------------------------------------------------------------

 
 
3.3. Expenses. Any expenses incurred in connection with prosecution,
registration and maintenance shall be borne by Grantor. If Grantor fails to
comply with any of the provisions of Section 3.1 or 3.2, Agent shall have the
right (but shall not be obligated) to do so on behalf of Grantor to the extent
permitted by Applicable Law, but at Grantor’s sole expense, and Grantor hereby
agrees to reimburse Agent in full for all expenses, including the fees and
disbursements of counsel incurred by Agent in procuring, protecting, defending
and maintaining the Trademark Collateral. In the event that Grantor fails to pay
when due any expenses or fees required to be paid by it hereunder, or fails to
comply with any other duty under this Agreement, Agent may, but shall not be
required to, pay, satisfy, discharge or bond the same for the account of
Grantor, and all monies so paid out shall be Secured Obligations of Grantor
repayable on demand, together with interest at the rate applicable to Base Rate
Revolver Loans.
 
SECTION 4. MISCELLANEOUS
 
4.1. Miscellaneous. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto, their heirs, executors, administrators,
successors, legal representatives, and assigns. This Agreement may be executed
in any number of counterparts, each of which shall be an original and all of
which, when taken together, shall constitute one agreement and shall be
considered to be a Loan Document. This Agreement, together with the Loan
Agreement and the other Loan Documents, embodies the entire agreement among the
parties with respect to the subject matter hereof and amends and supersedes all
prior agreements and understandings relating to such subject matter. This letter
shall be governed by the laws of the State of California. To the extent not
prohibited by applicable law, each of the parties hereto waives its right to a
trial by jury, if any, in any action to enforce, defend, interpret, or otherwise
concerning this letter. Without limiting the applicability of any other
provision of the Loan Agreement, the terms of Sections 14.13 and 14.14 of the
Loan Agreement are incorporated herein, mutatis mutandis, and shall apply to and
govern this Agreement.
 
[Remainder of Page Intentionally Left Blank]
 
 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.
 
GRANTOR:
 
SPORT CHALET, INC.,
a Delaware corporation
   
By:
/s/ Howard Kaminsky
Name:
Howard Kaminsky
Title:
Executive Vice President and CFO



 
Signature Page

--------------------------------------------------------------------------------

 
 
AGENT:
 
BANK OF AMERICA, N.A, as Agent
   
By:
/s/ Stephen King
Name:
Stephen J. King
Title:
Vice President

 
 
Signature Page

--------------------------------------------------------------------------------

 
 
SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
 
TRADEMARKS
 

TRADEMARK
 
COUNTRY OF
REGISTRATION
 
DATE
 
TRADEMARK
REGISTRATION
NUMBER
Sport Chalet
 
USA
 
December 27, 1994
 
1869465
Sport Chalet
 
USA
 
December 27, 1994
 
1869466
Action Pass
 
USA
 
December 27, 1994
 
3186743



 
Schedule I

--------------------------------------------------------------------------------

 